DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 1/13/22, which has been entered.  

   1.   CLAIM INTERPRETATION
	Computer Readable Medium
	Claims 15-20 recite a “computer program product, the computer program product comprising a computer readable storage medium”.  The Applicant’s specification (paragraph 63) describes that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Thus, the claims are patent eligible under USC 101 for the reasons set forth above.  

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHWARTSMAN (US 20170344483 A1) in view of Kallurkar (US 20210303468 A1). 

With respect to claim 1, the SHWARTSMAN reference teaches a method, comprising: 
predicting a candidate address; (paragraph 32, where when a memory address of a prefetch request does not hash to bit values included in the prefetch filter cache 120, it may be determined that the memory address is not associated with any previous fault reflect in the prefetch filter cache 120)
calculating a hash of the candidate address; (paragraph 32, where the prefetch filter cache 120 may be implemented as a bit vector of length M, with the values in different bit positions being set using K hash functions)
The SHWARTSMAN reference does not explicitly teach comparing a first Bloom filter and a second Bloom filter based on the hash; and determining, based on the comparing, to prefetch information stored at the candidate address. 
The Kallurkar reference teaches it is conventional to have:
comparing a first Bloom filter and a second Bloom filter based on the hash; (paragraph 43, where circuitry (e.g., a prefetch circuit) includes a hardware bloom filter(s) to approximate two important properties of a mathematical set: (1) insert an element into the set, and (2) determine whether an element is present in the set or not) and
determining, based on the comparing, to prefetch information stored at the candidate address. (paragraph 43, where a prefetcher is to check (e.g., track) if an access belongs to a reuse window (e.g., bucket) of a first width (e.g., 10 M) or a second width (e.g., 100 M), it checks if the access' address is present in the respective bloom filters for the first width (e.g., 10 M) and the second width (e.g., 100 M) of instruction execution; and the prefetcher may use this information to enqueue the access (e.g., in a corresponding recent access queue (RAQ) and/or corresponding correlation data) of one of a plurality of temporal streams)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the SHWARTSMAN reference to have comparing a first Bloom filter and a second Bloom filter based on the hash; and determining, based on the comparing, to prefetch information stored at the candidate address, as taught by the Kallurkar reference.
The suggestion/motivation for doing so would have been to implement a duplication resistant on-die irregular data prefetcher.  (Kallurkar, abstract)
Therefore it would have been obvious to combine the SHWARTSMAN and Kallurkar references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the SHWARTSMAN and Kallurkar references teaches the method of claim 1, wherein the predicting includes: 
predicting a second candidate address; (SHWARTSMAN, see fig. 2; and paragraph 38, where there are more than one prefetch request) 
calculating a second hash of the second candidate address; (SHWARTSMAN, paragraph 32)
checking the first Bloom filter based on the second hash; (SHWARTSMAN, paragraph 32) and 
determining, based on the checking, that prefetching second information stored at the second candidate address is unnecessary.  (SHWARTSMAN, paragraph 38, where if it is determined at block 230 that the received prefetch request matches an entry of the prefetch filter cache, then at block 240, the received prefetch request may be dropped)

With respect to claim 3, the combination of the SHWARTSMAN and Kallurkar references teaches the method of claim 1, wherein the predicting includes: 
determining a first address of a cache hit; (SHWARTSMAN, paragraph 38, where if it is determined at block 230 that the received prefetch request matches an entry of the prefetch filter cache, then at block 240, the received prefetch request may be dropped) and 
determining the candidate address based on the first address. (SHWARTSMAN, paragraph 38, where if it is determined at block 230 that the received prefetch request matches an entry of the prefetch filter cache, then at block 240, the received prefetch request may be dropped [i.e. another address is prefetched instead])

With respect to claim 8, the SHWARTSMAN reference teaches a system, comprising: 
a memory; (see fig. 1a, system memory 105) and 
a processing unit coupled to the memory, (see fig. 1a, processor 110) wherein the processing unit is configured to execute instructions to: 
determine an address of information written to the cache; (paragraph 32, where when a memory address of a prefetch request does not hash to bit values included in the prefetch filter cache 120, it may be determined that the memory address is not associated with any previous fault reflect in the prefetch filter cache 120)
calculate a hash of the address; (paragraph 32, where the prefetch filter cache 120 may be implemented as a bit vector of length M, with the values in different bit positions being set using K hash functions)
determine an index based on the hash; (paragraph 32, where the prefetch filter cache 120 may be implemented as a bit vector of length M, with the values in different bit positions being set using K hash functions) and 
update a first value of a first Bloom filter at the index. (paragraph 31, where the prefetch logic 125 may update the prefetch filter cache 120 to include information regarding prefetch requests that result in prefetch faults. For example, when a prefetch fault occurs, the prefetch logic 125 may update the prefetch filter cache 120 to include information regarding the memory address in the prefetch request that resulted in the prefetch fault)
The SHWARTSMAN reference does not explicitly teach update a second value of a second Bloom filter at the index.  
The Kallurkar reference teaches it is conventional to have:
update a second value of a second Bloom filter at the index.  (paragraph 43, where circuitry (e.g., a prefetch circuit) includes a hardware bloom filter(s) to approximate two important properties of a mathematical set: (1) insert an element into the set, and (2) determine whether an element is present in the set or not; and where a prefetcher is to check (e.g., track) if an access belongs to a reuse window (e.g., bucket) of a first width (e.g., 10 M) or a second width (e.g., 100 M), it checks if the access' address is present in the respective bloom filters for the first width (e.g., 10 M) and the second width (e.g., 100 M) of instruction execution; and the prefetcher may use this information to enqueue the access (e.g., in a corresponding recent access queue (RAQ) and/or corresponding correlation data) of one of a plurality of temporal streams)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the SHWARTSMAN reference to update a second value of a second Bloom filter at the index, as taught by the Kallurkar reference.
The suggestion/motivation for doing so would have been to implement a duplication resistant on-die irregular data prefetcher.  (Kallurkar, abstract)
Therefore it would have been obvious to combine the SHWARTSMAN and Kallurkar references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 9, the combination of the SHWARTSMAN and Kallurkar references teaches the system of claim 8, wherein the processing unit is further configured to: detect a cache hit; predict a candidate address associated with the cache hit; and decide whether to prefetch information stored at the candidate address based on the Bloom filter. (SHWARTSMAN, paragraph 38, where if it is determined at block 230 that the received prefetch request matches an entry of the prefetch filter cache, then at block 240, the received prefetch request may be dropped)

With respect to claim 10, the combination of the SHWARTSMAN and Kallurkar references teaches the system of claim 9, wherein the predicting includes: determining a first address of a cache hit; and determining the candidate address based on the first address. (SHWARTSMAN, paragraph 38, where if it is determined at block 230 that the received prefetch request matches an entry of the prefetch filter cache, then at block 240, the received prefetch request may be dropped)

With respect to claim 11, the combination of the SHWARTSMAN and Kallurkar references teaches the system of claim 9, wherein the deciding includes: calculating a candidate hash of the candidate address; determining a candidate index based on the candidate hash; and checking a candidate value of the Bloom filter at the index. (SHWARTSMAN, paragraph 32, where the prefetch filter cache 120 may be implemented as a bit vector of length M, with the values in different bit positions being set using K hash functions; and paragraph 38, where if it is determined at block 230 that the received prefetch request matches an entry of the prefetch filter cache, then at block 240, the received prefetch request may be dropped)

With respect to claim 14, the combination of the SHWARTSMAN and Kallurkar references teaches the system of claim 8, wherein the updating includes incrementing the first value. (SHWARTSMAN, paragraph 31, where the prefetch logic 125 may update the prefetch filter cache 120 to include information regarding prefetch requests that result in prefetch faults. For example, when a prefetch fault occurs, the prefetch logic 125 may update the prefetch filter cache 120 to include information regarding the memory address in the prefetch request that resulted in the prefetch fault; and paragraph 34, where the valid bit may indicate whether the current entry includes Valid information for use in filtering or evaluating prefetch requests. For example, the valid bit value "0" may indicate that the entry is not valid, and the valid bit value "1" may indicate that the entry is valid.)

Claims 15-17 and 20 is the computer program product implementation of claim 8-11 and 14, and rejected under the same rationale.  

Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHWARTSMAN in view of Kallurkar as shown in the rejections above, and in further view of OLIVER (US 8301650 A1).

With respect to claim 4, the combination of the SHWARTSMAN and Kallurkar references does not explicitly teach the method of claim 1, further comprising generating a result vector based on the comparison; and checking the result vector, wherein the determining is based on the checking.  
The Oliver reference teaches it is conventional to have:
generating a result vector based on the comparison; (column 6, line 55 to column 7, line 12, the corresponding bits in each of the 2 slices will be logically ORed to generate a bit of compact Bloom filter 110) and 
checking the result vector, wherein the determining is based on the checking. (column 6, line 55 to column 7, line 12, where the result, will then be placed in bit 0 of compact Bloom filter 110. In this way a compact Bloom filter having a bit vector of six bits will be generated using a logical OR operation)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the SHWARTSMAN and Kallurkar references to have generating a result vector based on the comparison; and checking the result vector, wherein the determining is based on the checking, as taught by the Oliver reference.
The suggestion/motivation for doing so would have been to have a compact Bloom filter which is generated in a single pass, without having to re-read data corpus, resulting in a reduction in processing time. (column 6, line 55 to column 7, line 12)
Therefore it would have been obvious to combine the SHWARTSMAN, Kallurkar, and Oliver references for the benefits shown above to obtain the invention as specified in the claim.

Claim 12 is the system implementation of claim 4, and rejected under the same rationale.  

Claim 18 is the computer program product implementation of claim 4, and rejected under the same rationale.  

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 unpatentable over SHWARTSMAN in view of Kallurkar as shown in the rejections above, and in further view of Kapoor (US 20130150072 A1).

With respect to claim 13, the combination of the SHWARTSMAN and Kallurkar does not explicitly teach the system of claim 8, wherein the processing unit is further configured to periodically flush the first Bloom filter and the second Bloom filter, wherein the flushing of the first Bloom filter is offset from the flushing of the second Bloom filter.
The Kapoor reference teaches it is conventional to have wherein the processing unit is further configured to periodically flush the first Bloom filter and the second Bloom filter, wherein the flushing of the first Bloom filter is offset from the flushing of the second Bloom filter. (paragraph 50, where FIG. 8 illustrates a method of periodically flushing the counting bloom filters used to store UE/home node location mapping to remove stale location information in accordance with some embodiments. This periodic flushing is accomplished by associating a timer with each counting bloom filter)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the SHWARTSMAN and Kallurkar to have the processing unit is further configured to periodically flush the first Bloom filter and the second Bloom filter, wherein the flushing of the first Bloom filter is offset from the flushing of the second Bloom filter, as taught by the Kapoor reference.
The suggestion/motivation for doing so would have been to have have periodically flushing of the counting bloom filters used to store UE/home node location mapping to remove stale location information. (Kapoor, paragraph 50)
Therefore it would have been obvious to combine the SHWARTSMAN, Kallurkar, and Kapoor references for the benefits shown above to obtain the invention as specified in the claim.

Claim 19 is the computer program product implementation of claim 13, and rejected under the same rationale.  

   3.   ALLOWABLE SUBJECT MATTER
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites the limitations of :
“The method of claim 4, further comprising: detecting a cache write; and updating, based on the hash, a first value of the first Bloom filter and a second value of the second Bloom filter”.

Claim 6 recites the limitations of:
“The method of claim 5, wherein the updating includes incrementing the first value and the second value.”

Claim 7 recites the limitations of:
“The method of claim 6, further comprising periodically flushing the first Bloom filter and the second Bloom filter, wherein the flushing of the first Bloom filter is offset from the flushing of the second Bloom filter”.

The prior art of record does not teach or render obvious the limitations above, particularly in combination with the other limitations above.  

   4.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 7-10) with respect to claims 1-4 and 8-20 have been considered and are persuasive.  The Examiner notes the addition of the Kallurkar reference to teach the newly added limitations as shown in the rejections above.  The Examiner further notes the various combinations as shown in the rejections above teach the claimed invention.  

   5.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 5-7 would be allowable as noted above. 
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137